Citation Nr: 9904980	
Decision Date: 02/24/99    Archive Date: 03/03/99

DOCKET NO.  97-00 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
chronic obstructive pulmonary disease secondary (COPD) to 
medication prescribed for status-post craniotomy and COPD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. A. Kersten, Associate Counsel





INTRODUCTION

The veteran served on active duty from August 1953 to 
February 1960.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1995 Department of Veterans Affairs 
(VA) Regional Office in Houston, Texas (the RO) rating 
decision which denied entitlement to benefits under the 
provisions of 38 U.S.C.A. § 1151 for COPD due to medications 
given for status post craniotomy and for COPD treatment with 
penicillin.  The procedural history pertaining to this claim 
will be further detailed below in this decision.  

The Board notes that in his December 1998 letter withdrawing 
the appeal of his claim for compensation under 38 U.S.C.A. 
§ 1151 for COPD, the veteran indicated that he had several 
new claims for benefits which were not on appeal and which 
required action by the RO.  As noted, these issues are not 
currently on appeal, and the RO should address each of the 
veteran's new claims as appropriate. 


FINDINGS OF FACT

1.  The issue of entitlement to benefits under the provisions 
of 38 U.S.C.A. § 1151 for COPD due to medications given for 
status post craniotomy and for COPD treatment with penicillin 
was denied in an October 1995 RO rating action.  That 
decision was appealed.

2.  In November 1998, the RO granted benefits under 
38 U.S.C.A. § 1151 for diabetes mellitus.  

3.  Following the certification of this case for Board 
consideration, in a letter dated in December 1998, the 
veteran notified the Houston, Texas RO of his desire to 
withdraw his appeal of the issue of entitlement to 
compensation under 38 U.S.C.A. § 1151 for COPD secondary to 
medication prescribed for status-post craniotomy and COPD.

CONCLUSION OF LAW

The appellant having withdrawn the issue of entitlement to 
compensation under 38 U.S.C.A. § 1151 for COPD secondary to 
medication prescribed for status-post craniotomy and COPD, 
the Board lacks jurisdiction to further consider this claim 
on appeal and therefore it is dismissed.  38 U.S.C.A. §§ 
7105(d)(5), 7108 (West 1991); 38 C.F.R. §§ 20.202, 20.204(b) 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual and Procedural Background

In March 1992, the veteran submitted an informal claim for 
benefits arising out of VA treatment for brain surgery.  He 
alleged that medication prescribed to him during the course 
of VA treatment caused damage to his lungs and diabetes 
mellitus.  By rating action of October 1995, the RO denied 
his claim of entitlement to 38 U.S.C.A. § 1151 benefits in 
connection with COPD and found that his claim of entitlement 
to service connection for diabetes mellitus due to craniotomy 
for a tumor removal was not well grounded.  

In September 1996, the veteran filed a Notice of Disagreement 
as to this determination, and in September 1996, the RO 
issued a statement of the case, addressing entitlement to 
benefits under 38 U.S.C.A. § 1151 for diabetes mellitus.  The 
veteran submitted a VA Form 9, substantive appeal in November 
1996.

Following further development of the veteran's claims, the RO 
issued a rating decision in November 1998, in which it 
granted entitlement to compensation under 38 U.S.C.A. § 1151 
for diabetes mellitus.  The rating decision notified the 
veteran that the grant of benefits constituted a full grant 
of benefits sought on appeal as to that issue.  The rating 
decision, which was dated in September 1998, did not address 
the issue of entitlement to benefits under 38 U.S.C.A. § 1151 
for COPD secondary to treatment with medication status post 
craniotomy and COPD.  

In December 1998, the veteran was notified of the 
certification of his appeal to the Board.  In correspondence 
to the RO dated in late December 1998, the veteran stated 
that he wished to "cancel" his appeal to the Board of the 
issue of entitlement to compensation for COPD pursuant to 
38 U.S.C.A. § 1151.  The veteran indicated that there were 
several other issues for which he wished to pursue claims, 
and requested that his claims file remain with the Houston 
RO.  

Relevant Law and Regulations

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  38 C.F.R. § 20.202.  A 
substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. 
§ 20.204(b).  Withdrawal may be made by the appellant or by 
his or her authorized representative, except that a 
representative may not withdraw a substantive appeal filed by 
the appellant personally without the express written consent 
of the appellant.  38 C.F.R. § 20.204(c). 

Analysis

After having carefully reviewed the procedural history of 
this case, described in detail above, the Board concludes 
that the issue of entitlement to compensation under 
38 U.S.C.A. § 1151 for COPD secondary to medication 
prescribed for status-post craniotomy and COPD has been 
effectively withdrawn.  The Board finds that the veteran's 
December 1998 letter, received by the Board in February 1999, 
is an effective withdrawal of the veteran's claim for the 
aforementioned benefit.  The Board notes that the grant of 
entitlement to compensation under 38 U.S.C.A. § 1151 for 
diabetes mellitus constituted a full grant of benefits sought 
in the other claim which the veteran originally appealed at 
the same time as the claim which he has now sought to 
withdraw.  Therefore, there remains no allegation of specific 
error of fact or law in the determination which the veteran 
appealed.  See 38 C.F.R. § 20.202. 

Further, in light of the withdrawal of this appeal, there 
remain no allegations of error of fact or law for appellate 
consideration.  Under 38 U.S.C.A. § 7105, the Board may 
dismiss any appeal which fails to allege specific error of 
fact or law in the determination being appealed.  38 C.F.R. 
§ 20.202.  In essence, a "case or controversy" involving a 
pending adverse determination that the appellant has taken 
exception to does not currently exist.  See Shoen v. Brown, 6 
Vet. App. 456, 457 (1994) [quoting Waterhouse v. Principi, 3 
Vet. App. 473 (1992)].  Accordingly, the Board is without 
jurisdiction to review the appeal with respect to this issue 
and therefore, the claim must be dismissed.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the 
evidence is dispositive, the claim should be denied or the 
appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law).


ORDER

The appeal is dismissed.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

